Prospectus supplement July 21, 2010 Putnam Absolute Return 100 Fund Putnam Equity Income Fund Putnam Absolute Return 300 Fund The Putnam Fund for Growth and Income Putnam Absolute Return 500 Fund The George Putnam Fund of Boston Putnam Absolute Return 700 Fund Putnam Income Fund Putnam American Government Income Fund Putnam New York Tax Exempt Income Fund Putnam AMT-Free Municipal Fund Putnam Tax Exempt Income Fund Putnam Asset Allocation: Balanced Portfolio Putnam U.S. Government Income Trust Putnam Asset Allocation: Conservative Portfolio Putnam Asset Allocation: Growth Portfolio Putnam California Tax Exempt Income Fund Putnam Diversified Income Trust In the prospectus for each fund listed above, the sections Fund summary or Fund summaries, How do I sell or exchange fund shares? , and Policy on excessive short-term trading are supplemented to reflect that shares of the fund purchased on or after August 2, 2010 are not subject to the 1% short-term trading fee (also known as a redemption fee) described in the prospectus. PUTNAM INVESTMENTS 262898 7/10
